Citation Nr: 1231536	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip disorder, to include recurrent right hip dislocation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before an Acting Veterans Law Judge at a March 2010 Travel Board hearing.  A copy of that hearing transcript has been associated with the claims file.  The presiding Acting Veterans Law Judge is no longer with the Board, and the Veteran was informed of her right to an additional hearing in June 2012 correspondence.  The Veteran did not reply within 60 days, and thus the Board presumes that she wishes for her appeal to continue and does not request an additional hearing as was explained in the letter. 

This appeal was previously before the Board in September 2010.  The Board remanded the claim so the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals, as will be set out in greater detail below, that the examination performed as a result of the prior remand is not adequate for purposes of entering a decision on this matter.

Service treatment records include complaints of knee, back and hip pain beginning in October 1974.  In October 1974, the Veteran complained her knee and hip would "give out" on her.  She had full range of motion of her hips.  The orthopedic physician thought it was possible her complaints of pain and instability were due to posterior superior iliac spine.  He also appears to say that he suspects the problem will clear up after the Veteran's pregnancy.  In February 1975, she was again treated for back pain during pregnancy.  An August 1975 treatment record noted her back pain improved during her last 3 months of pregnancy, but recurred shortly after delivery in May 1975.  She complained of significant, intermittent right hip pain, often two to four times a day.  She described sharp pain which remained in the hip, and caused "giving way."  X-rays were noted to show changes in the L5-S1 area, but were otherwise normal.  She was placed on limited duty and in November 1975 was cross-trained so that she would no longer have heavy lifting as part of her job performance.  

In November 1976, the Veteran again complained of intermittent, sharp, right hip pain which would occur after sitting for long periods of time and then standing up.  She did not have sciatica, she had full range of motion, and she had normal straight leg raise testing.  She was assessed with persistent low back pain.  In April 1979, she was noted to have a four year history of low back pain, localized to the sacrum and (illegible) area accompanied by "giving way" in both legs secondary to pain and weakness.  She had full range of motion of her hips and spine.  She was assessed with back pain, and the physician noted "doubt true neuropathic problem."  

In November 1988, an orthopedic consult found no indication of musculoskeletal pathology to explain the Veteran's complaints of a "grating" feeling in her hips, low back and knees.  She was noted to have excellent, painless, range of motion.  While the orthopedist provisionally diagnosed osteoarthritis, x-rays of her pelvis did not show any osseous problems.  The physician recommended an increase in exercise.  In February 1989, she complained of hip arthritis, tailbone pain, and stress incontinence since the birth of her child two years prior.  In January 1991, she complained of tailbone pain after falling down a flight of stairs.  X-rays revealed a hyperkyphotic sacrum and a questionable "crack" in her coccyx.  The January 1991 x-ray was read by the radiologist to show to calcific densities within the pelvic region, with one overlying the right side of the sacrum.  No fractures were seen.  In September 1991, she was noted to have "somatic dysfunction."  

A September 1993 x-ray revealed a negative sacrum and coccyx study.

A February 2008 x-ray of the right hip noted no fracture, destruction or blastic change, and no peri-articular calcification or soft tissue mass was seen.  It was noted to be a negative right hip x-ray.  

A private medical center record from August 2008 contained a diagnosis of "chronic dislocation" of the right hip.  In September 2008, Dr. M.C.T. found that the Veteran suffered from a functional problem with her sacroiliac joint and low back.  He noted that her hip joint itself appeared to be "innocent."  An October 2008 treatment record from Dr. M.C.T. noted that the Veteran's physical therapist thought her hip subluxates, but Dr. M.C.T. felt that the therapist was feeling a "snapping iliotibial band."

During her March 2010 Board hearing, the Veteran testified that she had ongoing pain and instability/weakness in her right hip since 1974.  She stated that there was no one singular precipitating event, but spoke of pain following lifting heavy rafts in 1975.  She reported that while she feels that her hip dislocates, she has been told by physicians that it is misaligned.  

In November 2010, the Veteran was afforded a VA examination.  She reported a slipping of the right hip joint, with popping and crepitus.  The examination included "instability-will be evaluated," but does not contain and evaluation of the Veteran's complaints of instability or her complaints of crepitus.  Additionally, the examination references an x-ray which was read to show degenerative joint disease of the right hip, but the x-ray report is not of record (or on Virtual VA).  The examiner also did not address Dr. M.C.T.'s diagnosis of a snapping iliotibial band, the private physical therapists assessment of chronic dislocation of the right hip, or the Veteran's statements of continuity of her symptoms.  Degenerative joint disease was noted, but it remains unclear whether there was any evidence of hip dislocation.  Thus, the Board finds that the November 2010 VA examination was inadequate for purposes of entering a decision in this matter. 

It is necessary to have a medical opinion discussing the relationship between her current degenerative joint disease of the right hip, and snapping iliotibial band, and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim.  

Additionally, the x-ray report referred to in the November 2010 VA examination should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the right hip x-ray report referenced by the November 2010 VA examiner, and associate it with the claims file.

2.  Arrange for the Veteran to undergo a VA orthopedic examination to determine whether any current right hip disorder (including chronic right hip dislocation, a snapping iliotibial band, and degenerative joint disease) is related to the Veteran's active duty.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current right hip disorder found on examination.  It should be specifically set out whether there is evidence of hip dislocation.  For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder (1) had its onset or was aggravated during the Veteran's active duty or (2) whether arthritis was manifested to a compensable degree within one year after her discharge from service on July 18, 1993.  In offering any opinion, the examiner must specifically acknowledge and discuss the Veteran's report of ongoing symptomatology. 

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

